UNITED STATES DISTRICT COURT
“SOUTHERN DISTRICT OF NEW YORK

 

MONTRES BREGUET $.A., BLANCPAIN
S.A., GLASHUTTER UHRENBETRIEB
GMBH, MONTRES JAQUET DROZ 8.A.,
OMEGA S.A., COMPAGNIE DES
MONTRES LONGINES, FRANCTLLON
5.A., TISSOT S.A., MIDO S.A.,
HAMILTON INTERNATIONAL S.A. and
SWATCH $S.A., 19 Civ. 1708 (LAP)

  

SCTROMICALLY FIERY |
i “Y FILE
DOT #: ‘D

[DATE FLED! 9-ya3

[nnn

 

EO ee

Plaintiffs, ORDER

 

-against-—

SAMSUNG ELECTRONICS CoO. LTD.,
and SAMSUNG ELECTRONICS
AMERICA, INC.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

At oral argument held today, the Court heard arguments regarding
Defendants’ partial motion to dismiss Plaintiffs’ First Amended
Complaint (the “Motion”}. (See dkt. no. 22.) For the reasons
presented by the Court at oral argument, the Motion is GRANTED
IN PART and DENIED IN PART. The Motion is GRANTED with respect
to causes of action IX (Deceptive Acts and Practices under N.Y.
Gen Bus. Law § 349} and XI (Unjust Enrichment). The Motion is
DENIED with respect to causes of action I (Direct Trademark
Infringement under 15 U.S.C. § 1114(a)), III (Direct Federal
Trademark Counterfeiting under 15 U.S.C. § 1114(c)), V (Federal

Unfair Competition under 15 U.S.C. § 1125(a)), VI (Dilution

 

 
under 15 U.S.C. § 1125(c)), VIE (Common Law Trademark
Infringement under New York law), VIII (Common Law Unfair
Competition under New York law), and X (Trademark Dilution under
N.Y. Gen. Bus. Law § 360-1).

SO ORDERED.

Dated: New York, New York
February 24, 2020

olla 2 buplee

LORETTA A. PRESKA
Senior United States District Judge

 
